CLERK’S RECORD - CRIMINAL                                      RECEIVED:           4/14/2015 SHORT-TERM?                      ☐ Yes        ☒ No
                                                               REVIEWED:           4/14/2015 PRECEDENCE?                      ☐ Yes        ☒ No

CAUSE NO. 06-15-00049-CR                                       TRIAL COURT CAUSE NO. 1424225

STYLE: Kelly Ray Tadlock v. The State of Texas

TYPE PLEA/TRIAL: Not Guilty/Bench

OFFENSE: Indecency w/child by sexual contact – 20 years



DATE SENTENCE IMPOSED OR DATE OF JUDGMENT: 3/3/2015 (CR at 127)
TEX. R. APP. P. 4.1 Computing Time




M4NEW TRIAL: N/A (CR at                      )                                                                    Timely? ☐ Yes             ☐ No

(Not relevant to extending timetable for appealing denial of DNA testing or for deferred adjudication; CCA hasn’t said re: revocations)

TEX. R. APP. P. 21.4 Time to File and Amend Motion – 30 days after sentence imposed or suspended in open court.




NOTICE OF APPEAL: 3/3/2015 (CR at 133)                                                                            Timely? ☒ Yes ☐ No

TEX. R. APP. P. 26.2 Criminal Cases
(a) By the Defendant. A notice of appeal that complies with Rules 25.2(c)(1) and (2) must be filed:
(1) within 30 days after the day sentence is imposed or suspended in open court, or after the day the trial court enters an appealable order; or
(2) within 90 days after the day sentence is imposed or suspended in open court if the defendant timely files a motion for new trial.

(b) By the State. If the State is making an appeal under Code of Criminal Procedure article 44.01(a) or (b), a notice of appeal that complies with Rules
25.2(c)(1) and (2) must be filed within 20 days after the day the trial court enters the order, ruling, or sentence to be appealed. Also, the District
Attorney must sign it.




CERTIFICATION OF RIGHT OF APPEAL: ☒ Yes (CR at 129) ☐ No (Send Cert. Defect Ltr.)
The trial court shall enter a certification of the defendant’s right of appeal in every case in which it enters a judgment of guilt or other appealable
order. TEX. R. APP. P. 25.2(a)(2).
The certification should be part of the record when notice is filed, but may be added by timely amendment or supplementation under this rule or Rule
34.5(c)(1) or Rule 37.1 or order of the appellate court under Rule 34.5(c)(2). The appeal must be dismissed if a certification that shows the defendant
has the right to appeal has not been made part of the record under these rules. TEX. R. APP. P. 25.2(d).

☒    is not a plea-bargain case, D has the right of appeal
☐    is a plea-bargain case, but matters raised and ruled on pretrial and not w/drawn, D has right of appeal
☐    is a plea-bargain case, but T/C has given permission, D has right of appeal
☐    is a plea-bargain case, NO right of appeal
☐    D has waived the right of appeal

Other Defect:         ☒ Yes ☐ No                  Explain: Wrong cause number handwritten at top



COMMENTS: CR filed 04/14; RR due 05/04